 433325 NLRB No. 64CARTER & SONS FREIGHTWAYS1The judge inadvertently indicated in his decision at sec.II,B,3,par. 4, and at the remedy section, par. 4 that the Respondent re-
newed the lease for its Wichita terminal in May 1997, a month be-
fore it closed the terminal; as reflected elsewhere in the judge™s deci-
sion the correct date is March 28, 1997. This inadvertent error does
not affect our decision or our agreement with the judge™s analysis
of the restoration remedy.In adopting the judge™s finding that the Respondent coercively in-terrogated employees in violation of Sec. 8(a)(1), Member Brame re-
lies additionally on the fact that the questions concerning employees™
union activities were accompanied by threats of termination and clo-
sure of the terminal.Member Brame agrees that a bargaining order is appropriate in thecircumstances of this case. In Member Brame™s view, any bargaining
order must be closely reviewed because it necessarily denies em-ployees the opportunity to vote in a secret-ballot election after hear-
ing the positions of the employer and the union concerning represen-
tation. In adopting the judge™s recommendation that a bargaining
order issue in this case, Member Brame relies additionally on the
fact that the Respondent has not challenged the majority status of
the Union in its exceptions but instead has stated in its brief that
it is willing to recognize and bargain with the Union (albeit solely
with respect to the effects of its decision to close the Wichita termi-
nal and subcontract the work).2We shall modify the judge™s notice to correct inadvertent errorsand to more closely reflect the violations found.3The record shows that $141,988 was the monthly average grossrevenue for the Wichita operations for the year ending May 31,
1997. Thus, the Respondent assumed that gross revenues remained
the same before and after the closure when, in fact, they declined.Carter & Sons Freightways, Inc. and InternationalBrotherhood of Teamsters, Local Union No.
795, AFLŒCIO. Case 17ŒCAŒ19247March 12, 1998DECISION AND ORDERBYMEMBERSFOX, LIEBMAN, ANDBRAMEOn October 17, 1997, Administrative Law Judge JayR. Pollack issued the attached decision. The Respond-
ent and the General Counsel filed exceptions and sup-
porting briefs, and the General Counsel also filed a
brief in support of the judge™s decision, a brief in an-
swer to the Respondent™s exceptions, and a motion for
expedited processing.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge™s rulings, findings,1and con-clusions and to adopt the recommended Order as
modified.2The General Counsel has excepted to the judge™sfinding that the Respondent™s monthly operating reve-
nue from its Wichita, Kansas operation increased by
$7300 in July 1997, the first full month following the
unlawful closure of the terminal and conversion to an
agency operation. We find merit to this exception.At the hearing, the Respondent introduced evidencecomparing the revenue and expenses for its Wichita
operations before and after the closure of the terminal.According to the Respondent, these figures showedthat operating income (gross revenue minus operating
expenses and commissions paid) increased from an av-
erage of $86,763 per month as a company-owned ter-
minal, to $95,684 in July 1997, as an agency oper-
ation. However, the Respondent arbitrarily stated gross
revenue for July 1997 as $141,988.3The actual grossrevenue for July 1997, the first full month after the
closure, was $133,500.In addition, the Respondent™s calculations under itsagency operation do not include continuing expenses
for rent of the Wichita terminal facility. The Respond-
ent stated at the hearing that it continues to pay rent
on the closed Wichita terminal facility at a rate of
$1600 per month. This expense was included in the
Respondent™s calculation of operating expenses prior to
the closure, but was arbitrarily omitted from the Re-
spondent™s calculation of postclosure operating ex-
penses. In agreement with the judge, we find that the
continuing expense for rent should be included in the
calculation of postclosure expenses.In light of the foregoing, we find that the Respond-ent has not shown that its operating income increased
following the closure of the Wichita terminal. To the
contrary, using the actual figures for gross revenue in
July 1997, and adding the ongoing terminal lease pay-
ment back into Respondent™s own figures for July
1997 operating expenses, establishes that the Respond-
ent™s monthly operating income decreased by $1167 in
July 1997, following the closure and subcontracting.
Accordingly, for these reasons and those stated by the
judge, we find that the Respondent has not shown that
restoration of the Wichita terminal would be unduly
burdensome.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Carter & Sons
Freightways, Inc., Wichita, Kansas, its officers, agents,
successors, and assigns, shall take the action set forth
in the Order as modified:1. Substitute the following for paragraph 1(b):
‚‚(b) Coercively interrogating employees about theirunion activities or union sympathies.™™2. Substitute the attached notice for that of the ad-ministrative law judge.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00433Fmt 0610Sfmt 0610D:\NLRB\325.050APPS10PsN: APPS10
 434DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1Unless otherwise stated, all dates hereafter are in 1997.2On August 14, 1997, the acting Regional Director filed a petitionin Civil No. 97Œ1344ŒFGT in the United States District Court, Dis-
trict of Kansas, seeking an injunction under Sec. 10(j) of the Act.
A decision has not yet been issued.3The credibility resolutions herein have been derived from a re-view of the entire testimonial record and exhibits, with due regard
for the logic of probability, the demeanor of the witnesses, and the
teachings of NLRB v. Walton Mfg. Co., 369 U.S. 404, 408 (1962).As to those witnesses testifying in contradiction to the findings here-
in, their testimony has been discredited, either as having been in
conflict with credited documentary or testimonial evidence or be-
cause it was in and of itself incredible and unworthy of belief.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo chose not to engage in any of these pro-tected concerted activities.WEWILLNOT
threaten you with closing our termi-nal, discharge, or other reprisals for engaging in union
activities.WEWILLNOT
coercively interrogate you about yourunion activities or union sympathies.WEWILLNOT
close our Wichita terminal, sub-contract the work, discharge or otherwise discriminate
against any of you for supporting International Broth-
erhood of Teamsters, Local Union No. 795, AFLŒCIO
or any other labor organization.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, within 14 days of the Board™s Order, offerEdward Newman, Glen Tucker, Steve Hoelscher, and
William Casselman immediate and full reinstatement
to their former jobs or, if those jobs no longer exist,
to substantially equivalent positions, without prejudice
to their seniority or any other rights or privileges pre-
viously enjoyed, and WEWILL
restore our Wichita,Kansas facility to its operation as it existed on June
16, 1997, unless we can show in compliance proceed-
ings, on the basis of evidence that was not available
at the time of the unfair labor practices hearing, that
those actions would be unduly burdensome.WEWILL
make Edward Newman, Glen Tucker,Steve Hoelscher, and William Casselman whole for
any loss of earnings and other benefits resulting from
our discrimination against them, less any net interim
earnings, plus interest.WEWILL
, within 14 days of the Board™s Order, re-move from our files any reference to the unlawful dis-
charges of Edward Newman, Glen Tucker, Steve
Hoelscher, and William Casselman and WEWILL
with-in 3 days thereafter, notify each of them in writing thatthis has been done and that the discharges will not beused against them in any way.WEWILL
, on request, recognize and bargain withInternational Brotherhood of Teamsters, Local Union
No. 795, AFLŒCIO and put in writing and sign any
agreement reached on terms and conditions of employ-
ment for our employees in the bargaining unit:All full-time and regular part-time city pickup anddelivery drivers and road drivers employed by
Carter & Sons Freightways at its facility located
in Wichita, Kansas, excluding office clerical em-
ployees, dispatchers, professional employees,
guards and supervisors as defined in the Act.CARTER& SONSFREIGHTWAYS, INC.Constance N. Traylor, Esq., for the General Counsel.David Curtis, Esq. and Patrick S. Richter, Esq., of Dallas,Texas, for the Respondent.Charles H. Peaster, Business Agent, of Wichita, Kansas, forthe Union.DECISIONSTATEMENTOFTHE
CASEJAYR. POLLACK, Administrative Law Judge. I heard thiscase in trial at Wichita, Kansas, on August 27 and 28, 1997.1On June 23, International Brotherhood of Teamsters, Local
Union No. 795, AFLŒCIO (the Union) filed the charge alleg-
ing that Carter & Sons Freightways, Inc. (Respondent) com-
mitted certain violations of Section 8(a)(1) of the National
Labor Relations Act (the Act). The charge was amended onJuly 18 and 24. On July 24, the Regional Director for Region
17 of the National Labor Relations Board issued a complaint
and notice of Hearing against Respondent alleging that Re-
spondent violated Section 8(a)(3) and (1) of the Act. The
complaint was amended on July 25 and again at the hearing.
Respondent filed timely answers to the complaints, denying
all wrongdoing.2All parties have been afforded full opportunity to appear,to introduce relevant evidence, to examine and cross-examine
witnesses, and to file briefs. Upon the entire record, from my
observation of the demeanor of the witnesses,3and havingconsidered the posthearing briefs of the parties, I make the
followingVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00434Fmt 0610Sfmt 0610D:\NLRB\325.050APPS10PsN: APPS10
 435CARTER & SONS FREIGHTWAYS4Respondent began operations as Eagle Freightways, Inc., inMarch 1995. The name was changed to Carter & Sons Freightways,
Inc., in August 1996.5Respondent employed five drivers at its Wichita terminal; fourlocal delivery drivers and one over-the-road driver.FINDINGSOF
FACTAND
CONCLUSIONSI. JURISDICTIONRespondent is a Texas corporation with an office and prin-cipal place of business located in Carrolton, Texas, where it
is engaged in the interstate transportation of goods and
freight, with various terminals located throughout the UnitedStates.4This case involves Respondent™s Wichita, Kansasterminal. Annually, Respondent derives gross revenues from
the transportation of goods and freight from the State of
Texas to points outside Texas. Further, Respondent annually
derives gross revenues in excess of $50,000 from the trans-
portation of goods and freight from the State of Kansas to
points outside Kansas. Accordingly, Respondent admits and
I find that it is an employer engaged in commerce within the
meaning of Section 2(2)(6) and (7) of the Act.Respondent admits and I find that the Union is a labor or-ganization within the meaning of Section 2(5) of the Act.II. THEALLEGEDUNFAIRLABORPRACTICES
A. Background and IssuesIn June, the Union began its organizing campaign with theemployees working at Respondent™s Wichita, Kansas termi-
nal. On June 12, Charles Peaster, business agent, met with
Edward Newman, Steve Hoelscher, and William Casselman
(three of Respondent™s four local drivers).5The three em-ployees signed union authorization cards that day. Glen
Tucker, the fourth local driver, signed an authorization card
on June 13. On June 17, the Union filed a representational
petition with the Board in Case 17ŒRCŒ11501. A copy of the
petition was successfully sent by facsimile to Respondent
prior to noon on June 18.The complaint alleges that as an immediate reaction to thepetition, Respondent through its agents threatened and inter-
rogated employees in order to dissuade employees from sup-
porting the Union. Most important, the complaint alleges that
Respondent closed its Wichita terminal, subcontracted its de-
livery work and terminated its four local drivers because of
the employees™ union activities. As a remedy, the General
Counsel seeks an order requiring Respondent to recognize
and bargain with the Union and an order requiring Respond-
ent to reestablish operation of its Wichita terminal.The Respondent denies that it violated the Act. Further,Respondent contends that it closed its Wichita facility and
subcontracted the work without regard to any union activi-
ties. Respondent argues that, even if violations of the Act are
found, only a traditional remedy is necessary. Finally, Re-
spondent argues that restoration of its Wichita facility would
be unduly burdensome.B. Facts1. The representation campaignAs stated earlier, the Union had signed union authorizationcards from four of Respondent™s five employees by June 13.A copy of the representation petition was received by Re-spondent on the morning of Wednesday, June 18. Respond-
ent™s terminal manager, Jerry Milam, notified Ron Carter,Respondent™s president and chief executive officer, of the pe-
tition that same day. Carter discussed the petition with Fred
Churchill, senior vice president and Mike Dyer, vice presi-
dent, prior to Churchill™s and Dyer™s visit to the Wichita ter-
minal on June 19.Edward Newman, a local pickup and delivery driver, testi-fied, without contradiction, that on June 16, Milam ap-
proached him and asked what the drivers had done. Newman
asked Milam what he meant and Milam responded that he
meant ‚‚with the Union.™™ Newman told Milam that the em-
ployees were seeking union representation and asked how
Milam found out about the employees™ activities. Milam re-
plied that he learned through a customer. Milam told New-
man that Ron Carter, Respondent™s president and CEO,
would never let the employees be represented by a third
party. Milam said that the employees had made a big mistake
and that if the employees continued to pursue union rep-
resentation, there was a possibility that the terminal would be
closed.On June 19, Churchill and Dyer spoke with the four localdrivers at Respondent™s Wichita facility. Newman, testified
that Churchill told the employees that there was a big prob-
lem and that the purpose of the meeting was to discuss what
to do about it. According to Newman, Churchill stated that
he was going to be frank with the employees. Churchill said
that if the employees continued with unionization, the termi-
nal would be shut down. Churchill asked the employees to
tell him about their concerns. Newman answered that the em-
ployees were concerned about wages, benefits, seniority, and
safety. Churchill discussed each of these concerns separately.
Churchill stated that he was only a messenger and that he
would take notes and he and Dyer would discuss these mat-
ters with Carter, Respondent™s CEO. According to Newman,
during the discussion of seniority, and its effect on the
choice of driving routes, Churchill stated that the employees
could be losing all seniority if they kept pursuing the Union.
If the employees did not pull their union cards, Carter would
shut down the terminal for financial reasons. After a question
from Newman about what had happened at Respondent™s
Kansas City terminal, Churchill stated that Carter himself
had told the Kansas City employees that if they did not pull
their union cards, he would close the terminal. The employ-
ees withdrew their support of the Union and the terminal did
not close. Churchill added that if Carter was willing to close
the Kansas City terminal, he would not hesitate to close
Wichita, a much smaller operation. Newman also raised a
question concerning unfavorable job evaluations given to him
and Hoelscher. Dyer stated that the two employees would be
reevaluated in 30 or 60 days.Newman™s version of the June 19 meeting was substan-tially corroborated by the testimony of Steve Hoelscher, Glen
Tucker, and William Casselman, the other employees present
at the meeting. I found Newman™s testimony to be the most
complete and reliable of the witnesses testifying as to what
occurred at the June 19 meeting and I make my findings
based on his testimony.Churchill, on the other hand, denied that he made anypromises at the June 19 meeting. When asked whether he
made any threats, Churchill testified, ‚‚I thought it was theVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00435Fmt 0610Sfmt 0610D:\NLRB\325.050APPS10PsN: APPS10
 436DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6Milam, presently employed by Respondent as a sales manager,did not testify at the hearing. Respondent offered no explanation for
its failure to call Milam as a witness.7Devlin, on maternity leave at the time of the hearing, did not tes-tify. While Devlin is still carried on Respondent™s payroll as an em-
ployee, Respondent™s witnesses testified that there is no job for her
to return to in Wichita.8Gulledge was the only driver employed at the Wichita facilitywho was not involved in the organizing effort.most amicable meeting I™d ever sat in on.™™ Churchill testi-fied that after Newman asked about authorization cards at
Respondent™s Kansas City facility, he responded that he had
heard that there were authorization cards but that he had
never seen them. He told Newman that when employees had
asked for help in retrieving their cards from the local union,
he had told that he could not withdraw cards for employees
and that the employees would have to write their own letters
to the Union.I did not find Churchill or Dyer to be credible witnesses.They did not truthfully testify to the facts surrounding Re-
spondent™s closure of the facility and did not attempt to
truthfully testify as to what occurred at the June 19 meeting.
Accordingly, I credit the testimony of Newman and the other
employees over the testimony offered by Churchill and Dyer.Immediately after the meeting with all four local drivers,Churchill and Dyer met privately with Newman. Churchill
told Newman that he had heard that Newman had been the
employee responsible for getting the union thing started.
Churchill said that the choice was going to be Newman™s and
that Churchill wanted to know whether Newman ‚‚was going
to be a man and back down™™ or was going to pursue the
matter and ‚‚cost everybody their job.™™ Newman answered
that he had to discuss the situation with the other employees.
Newman then spoke with the other three local drivers.
Hoelscher, Casselman, and Newman decided to continue the
union organizing effort. Tucker, afraid of losing his job,
asked to have his authorization card returned.On the morning of Friday, June 20, Newman spoke withJerry Milam, terminal manager of the Wichita facility.6Milam asked Newman what the employees had decided.
Newman responded that he would have to talk to the other
drivers again. Newman spoke to the other drivers and then
asked Milam if he could go to the union hall and discuss the
matter with the union business agent. Milam gave Newman
permission to visit the union hall during his lunchbreak.That afternoon, Newman went to Milam™s office and askedif he could meet with Churchill and Dyer. Milam told New-
man that Churchill and Dyer had left for Carrolton, Texas.
Newman then asked if he could speak by telephone with Ron
Carter, Respondent™s president. Milam told Newman that the
employee could just report the drivers™ decision to him.
Newman reported that the employees had decided to con-
tinue to seek union representation. Milam told Newman that
the employees had made a big mistake and that ‚‚this might
cost our jobs.™™ Milam ordered Newman back to work. This
conversation was overheard by Hoelscher.On Monday, June 23, Newman, Hoelscher, and Casselmanarrived at work together. Tucker arrived shortly thereafter.
When the employees reported for work, Churchill told the
drivers that the terminal had been shut down and that the
employees were no longer needed. The employees were or-
dered to return their company pagers and uniforms and were
given their personal items which had already been removed
from the company trucks. Churchill said to Newman, ‚‚[I]
hope it was worth it.™™2. The closing of the terminal and the subcontractingofthework
Since June 23, all local pickup and delivery work pre-viously performed by Respondent™s four local drivers, em-
ployed at the Wichita terminal, has been performed by Pro-
fessional Cargo Services (PCS). Duane Zogleman, owner of
PCS, testified that PCS is engaged in the intrastate transpor-
tation of freight, primarily in western Kansas. Since Decem-
ber 1995, PCS and Respondent have been party to a ‚‚Inter-
line Cartage Agreement™™ by which PCS delivered cargo to
destinations in Kansas not serviced by Respondent. Before,
June 20, PCS picked up this cargo at Respondent™s Wichita
terminal using PCS tractors and trailers.Zogleman testified that during the week of June 16, he re-ceived a telephone call from Churchill in which Churchill
asked whether PCS would be willing and able to take on ad-
ditional business from Respondent. Zogleman spoke with
Churchill and Dyer several times that week. On June 20,
Churchill and Dyer visited Zogleman at PCS™s terminal.
Churchill told Zogleman that Respondent was going to close
down its Wichita terminal and that he wanted to know
whether PCS was interested in subcontracting Respondent™s
local cartage. Churchill informed Zogleman of Respondent™s
intention to dismiss its employees. Zogleman further testi-
fied, that Debra Devlin, then Respondent™s operations man-
ager at the Wichita terminal,7told him that the reason forterminating the employees was ‚‚labor problems.™™Later that same day, Churchill and Zogleman executed anagreement whereby PCS performs local cartage work for Re-
spondent on a commission basis. The customers are billed by
Respondent as was done when Respondent™s terminal was
open. PCS drivers use PCS trucks to deliver the freight.
However, Respondent™s trailers are often used. Respondent
had a telephone installed at PCS™s offices and Milam main-
tains a desk there. Respondent also moved a facsimile ma-
chine, computer, printer, calculator, and file cabinet to
Milam™s office space at PCS. Darryl Gulledge, Respondent™s
over-the-road driver,8continues to drive for Respondent butfrom PCS™s terminal. Gulledge drives each evening from
PCS™s terminal to Respondent™s Kansas City terminal.
Zogleman testified that he did not have to hire additional em-
ployees to perform the local cartage work subcontracted tohim by Respondent. Further, Zogleman testified that the
agreement with Respondent was not unusual and that he had
similar agreements with three other interstate carriers in the
past.On June 18, Milam called Colin O™Neal, operations man-ager for Pro Drivers, a temporary agency for truckdrivers in
the Wichita area. Prior to June, Pro Drivers had occasionally
provided temporary drivers to Respondent. On June 18, after
the petition was filed, Milam called O™Neal and asked
whether O™Neal could provide Respondent with four drivers
on Monday, June 23. O™Neal asked whether Milam was
going to ‚‚fire everybody.™™ Milam answered that he couldn™tVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00436Fmt 0610Sfmt 0610D:\NLRB\325.050APPS10PsN: APPS10
 437CARTER & SONS FREIGHTWAYSmake any comment. O™Neal told Milam to call back laterwhen Milam knew exactly what his manpower needs were.On Friday, June 20, Milam called O™Neal and requestedtwo drivers to report to the PCS facility on Monday morning.Milam told O™Neal that Respondent was moving its oper-
ations to the PCS dock and that Debra Devlin, dispatcher and
operations manager, would have regular hours at the PCS
dock. Milam would also have an office at PCS. For the first
3 weeks after Respondent subcontracted its work to PCS, Pro
Drivers provided one or two drivers to Respondent. These
drivers worked under the supervision of PCS but Respond-
ent, not PCS, paid Pro Drivers for their services.On June 18 or 19, Mike Dixon, director of transportationfor the Coleman Company, called Milam to inform Milam of
the Coleman Company™s expected large shipments for the
last week in June. Respondent has been making pickups and
deliveries from the Coleman facilities in Wichita since
March 1996. Milam told Dixon that Respondent was ‚‚hav-
ing some turmoil.™™ Milam explained that the turmoil in-
volved the termination of some drivers involved in an organi-
zation petition. Milam requested that Dixon use other carriers
until the terminal could beOn June 20, Milam called Dixon and told him thatChurchill would be in town the following week. Milam and
Dixon scheduled an appointment for Dixon and Churchill to
meet on June 25. At the meeting, Dixon told Churchill that
he wanted assurances that Respondent would continue its
discounts and guarantees. Churchill confirmed that Respond-
ent would continue its standard carrier codes, that Respond-
ent™s bills of lading would be used and that Coleman would
continue to file all loss and damage claims with Respondent.
Churchill assured Dixon that ‚‚for all intents and purposes,
[Respondent] would still be the ongoing entity™™ that Cole-
man would be doing business with. Churchill maintained that
PCS would be making pickups at Coleman as an agent of
Respondent. Either Milam or Churchill told Dixon that
Milam would work out of an office at PCS.During the week of June 23, Milam visited Respondent™scustomers in an effort to reassure the customers that the
change in Respondent™s operation would not adversely affect
service. Andrea Stras, a vice president for Kamen Wiping
Services, testified that her company had been shipping goods
with Respondent since September 1995. During the week of
June 23, Milam, a friend of Stras™ for approximately 15
years, told Stras that there would be changes at the terminal
but that Stras and her company would not feel any effect of
the changes. Milam said that Respondent was going to close
its terminal and have PCS pick up cargo for Respondent.
Milam explained that Respondent™s name would still be on
the bills of lading and that there would be no other changes.
Milam told Stras that Respondent was going to fire all or had
fired all the drivers because the drivers wanted union rep-
resentation. Milam referred to the drivers wanting third party
representation. Milam told Stras that Ron Carter did things
his own way and that Carter was not going to allow a union
to come into Respondent™s business. Milam told Stras that
both Respondent™s office and the PCS office would be used
until Respondent™s computer could be moved to the PCS fa-
cility. Stras did not want her company™s freight to be handled
by PCS. Further, Stras was offended by the dismissal of the
drivers because they had sought union representation.Milam visited Stras again a week later with Churchill.Churchill assured Stras that Respondent™s business was run-
ning smoothly after the close of the terminal. Churchill told
Stras that Respondent would bill for all shipments and that
her previous discounts and guarantees would apply.Debbie Helton, shipping supervisor for Universal Productsin Goddard, Kansas, testified that on June 23, she noticed
that employees of PCS began picking up freight from
Universal™s shipping dock. Universal had been shipping with
Respondent since 1995. Prior to June 23, Newman made the
pickups at Universal™s dock for Respondent. In late June,
Milam called Helton and told her that Respondent had closed
its Wichita terminal. Milam said that everything would con-
tinue as it had in the past except that PCS would be picking
up cargo for Respondent. When Helton asked why the termi-
nal had been closed, Milam answered, ‚‚[T]hat there was a
third party involved.™™ According to Helton, Milam continued
to refer to a third party. I draw the inference that the ‚‚third
party™™ was the Union.3. Respondent™s defenseRespondent contends that the closing of its Wichita termi-nal and the subcontracting of the work were for legitimate,
nondiscriminatory, business reasons.Mike Dyer, vice president, testified that Devlin, the dis-patcher and operations manager, and Milam, the terminal
manager, never got along. Devlin and Milam had different
ideas about how the terminal should be run and Devlin con-
tinually complained to Dyer about Milam. Dyer testified that
there were problems with management going back as far as
December 1995. Dyer further testified that these problems
continued until the terminal was finally closed in June 1997.However, in February 1997, Dyer evaluated the Wichita ter-
minal for Respondent and stated, ‚‚I found your operation to
be in very satisfactory condition. Your personnel are hard
working and polite and your facility, office and yard are very
well kept.™™Ron Carter, president and CEO, also testified that he wasdissatisfied with Milam™s management since 1995. Although
Carter and Respondent™s other witnesses testified as to poor
management at the Wichita facility, Milam, the manager, was
retained. Milam was given a raise in late May which was
personally approved by Carter. Most important, Respondent
retained Milam after its terminal was closed.Carter further testified that he was concerned over the highrate of turnover for drivers. According to Carter, turnover
was worse at Wichita than at any of Respondent™s other fa-
cilities. Carter also testified that he was concerned that the
Wichita facility had the lowest revenues of any of Respond-
ent™s facilities. Almost all of Respondent™s terminals were
operating at a net loss. Nine of these facilities were losing
greater amounts than the Wichita terminal. However, being
the smallest facility, the Wichita terminal produced the low-
est gross revenue. Carter did not explain why Respondent ex-
ercised an option to renew its lease for the Wichita facility
in late May. Moreover, Carter had personally approved a
raise for Milam in late May.Carter testified that the ‚‚last straw™™ was the receipt oftwo job evaluations from the Wichita terminal on June 14.
Milam had performed job evaluations for employees Edward
Newman and Steve Hoelscher. Although Milam had rated
these employees average or below average in nearly everyVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00437Fmt 0610Sfmt 0610D:\NLRB\325.050APPS10PsN: APPS10
 438DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
category, Milam recommended that the employees receiveraises. Dyer had approved Milam™s recommendations and
had forwarded them to Carter. On June 14, Carter read these
evaluations and was displeased. Carter wrote on each ap-
praisals that the employee™s 90-day probationary period
should be extended, ‚‚till improve.™™ According to Carter,
after reading these appraisals he decided to close the Wichita
terminal and that he so informed Churchill and Dyer on June
16. Carter did not explain the inconsistency of extending theprobationary period of two Wichita employees and imme-
diately closing the facility at which they worked.On Monday June 16, Carter met with Churchill and Dyer.According to Carter he told Churchill and Dyer to close the
Wichita facility. Thus, Respondent argues that the decision
was made prior to any knowledge of the employees™ union
activities. However, Respondent did not inform its district
managers and department heads of this decision until June
23.Mike O™Brien, a certified public accountant, testified as anexpert witness for Respondent. O™Brien was asked to review
Respondent™s financial records and determine the financial
impact of the change from a company terminal to a agency
operation. O™Brien testified that as a result of the change to
an agent-run facility, Respondent could expect to save almost
$30,000 per month in operating expenses. Commissions paid
to PCS would reduce that figure so that the net increase in
operating income would be $8900 per month. For the fiscal
year ending May 31, 1997, the Wichita terminal showed a
loss of $9500 before taxes. O™Brien did not account for Re-
spondent™s continuing obligation under its lease. Even sub-
tracting the rent due under the lease, Respondent™s net oper-
ating income was $7300 per month better under an agent-run
operation. O™Brien™s report was not submitted to Respondent
until two weeks prior to the hearing. His opinion and report
were not utilized by Respondent in making its decision to
close the facility.At the time of the hearing, Respondent had entered intoa contract with a real estate broker to sublease the facility,
but no such lease or sublease had been entered into. No cap-
ital improvements have been made to the property. Respond-
ent™s equipment was moved to PCS™s facility or other facili-
ties operated by Respondent.C. Analysis and Conclusions1. The closing of the terminal and the dischargeoftheemployees
In Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982), the
Board announced the following causation test in all cases al-
leging violations of Section 8(a)(3) or violations of 8(a)(1)
turning on employer motivation. First, the General Counsel
must make a prima facie showing sufficient to support the
inference that protected conduct was a ‚‚motivating factor™™
in the employer™s decision. Upon such a showing, the burden
shifts to the employer to demonstrate that the same action
would have taken place even in the absence of the protected
conduct. The United States Supreme Court approved and
adopted the Board™s Wright Line test in NLRB v. Transpor-tation Corp., 462 U.S. 393, 399Œ403 (1983). In Manno Elec-tric, 321 NLRB 278, 280 fn. 12 (1996), the Board restatedthe test as follows: The General Counsel has the burden topersuade that antiunion sentiment was a substantial or moti-vating factor in the challenged employer decision. The bur-
den of persuasion then shifts to the employer to prove its af-
firmative defense that it would have taken the same action
even if the employees had not engaged in protected activity.For the following reasons, I find that General Counsel hasmade a strong showing that Respondent was motivated by
antiunion considerations in terminating the employment of its
four local pickup and delivery drivers and closing its Wichita
terminal.The same date that the petition was filed, Milam calledColin O™Neal of Pro Drivers and asked whether O™Neal
could provide Respondent with four drivers on Monday, June
23. O™Neal asked whether Milam was going to ‚‚fire every-
body.™™ Milam answered that he couldn™t make any com-
ment.On June 19, the day after the petition was filed, Churchilland Dyer visited the Wichita terminal. Churchill told the em-
ployees that if they continued with their union organizing,
the terminal would be shut down. Churchill asked to hear the
employees™ problems and concerns, an unlikely scenario if a
decision had already been made to close the facility. Church-
ill told the employees that if they didn™t pull their union
cards, the terminal would be shut down. However, he just as
clearly stated that if the cards were withdrawn, the employ-
ees could continue to work without any repercussions. After
a question from Newman, Churchill said that Carter had per-
sonally threatened to close the Kansas City facility unless the
employees withdrew their cards and that the employees had
done so. He then pointed out that if Carter would close Kan-
sas City to avoid a union, he would certainly close Wichita,
a much less important facility. The implication again being
that if the employees withdrew their union cards they could
continue working.After the employee meeting, Churchill asked Newman, thesuspected union leader, whether he was going to back down
or cost everybody their jobs. On June 20, Newman reported
to Milam that the employees would continue to pursue union
representation and Milam replied that the employees had
made a big mistake that might their mean jobs.™™ Respondent
entered into a contract with PCS and began moving equip-
ment out of the terminal that night. On June 23, Churchill
said to Newman, ‚‚I hope it was worth it.™™ Threats to elimi-
nate the employees™ source of livelihood have a devastating
and lingering effect on employees. Milgo Industrial, 202NLRB 1196 , 1200 (1973), enfd. mem. 497 919 (2d Cir.
1974). An inference may be drawn from the animus behind
such threats, which the discharges would gratify, that the ani-
mus was the true reason for the discharges. General Thermo,Inc., 250 NLRB 1260, 1261 (1980); Best Products Co., 236NLRB 1024, 1026 (1978). Loss of employment, frequently
referred to as the ‚‚capital punishment™™ of the workplace,
has been long recognized as the type of action which would
demonstrate most sharply the power of the employer over its
employees. White Plains Lincoln Mercury, 288 NLRB 1133,1139 (1988).Further, adding to the massive evidence of antiunion moti-vation are the undenied admissions of Respondent™s terminal
manager. Milam admitted to Andrea Stras that Respondent
had terminated the drivers because the drivers wanted third
party representation. Milam told Stras that Carter would not
allow a union into his company. Milam told Mike Dixon thatVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00438Fmt 0610Sfmt 0610D:\NLRB\325.050APPS10PsN: APPS10
 439CARTER & SONS FREIGHTWAYSthe drivers were terminated because they were involved in anorganization petition. Milam also told Debbie Helton that the
terminal was closed because of a third party.Based on the company knowledge of the employees™ unionactivities, Respondent™s swift action in response to the peti-
tion, the animus expressed against the Union, the threats to
close the facility, the timing of the discharges, and the ad-
missions to Respondent™s customers, I find that General
Counsel has established a very convincing prima facie case
of discrimination.The burden shifts to Respondent to establish that the sameaction would have taken place in the absence of the employ-
ees™ protected conduct. Here, General Counsel™s strong prime
facie case makes Respondent™s burden substantial. See
Eddylean Chocolate Co., 301 NLRB 887 (1991); FederalScrew Works, 310 NLRB 1131, 1140 (1993). I find Respond-ent™s defense less than convincing. There was simply no
compelling financial development that explains a June 14 or
June 20 decision to close the terminal. While Respondent™s
witnesses testified to problems at the Wichita facility dating
back to December 1995, those problems seem to have been
resolved by February 1997. Dyer wrote an evaluation in
which he commended the facility. In late March, Respondent
exercised an option to renew its lease for another 2 years.The problems attributed to the facility were admittedlyproblems with management. In late May, Carter gave the ter-
minal™s manager, Milam, a raise in salary. Such action is
more consistent with Dyer™s evaluation of the facility as
being in very satisfactory condition than Carter™s testimony
that the terminal was a ‚‚headache.™™ Moreover, Milam was
retained when the facility was closed. The supposed ‚‚last
straw,™™ the appraisals of Newman and Hoelscher, were mis-
takes of management. Milam had rated these employees
below average in important specific categories but had rated
them average overall and had recommended them for raises.
Dyer, a vice president, had approved Milam™s mistakes. This
does not appear to be a reason to close the facility without
any prior planning. Carter™s written comment, that the em-
ployees™ probationary period be extended, is inconsistent
with a decision to close the facility. If Carter had decided to
close the facility, he would not have extended the probation-
ary period, ‚‚till improvement,™™ for these employees. The
employees could not improve because they would no longer
be working.Further, Respondent has nine other facilities which werelosing more money than the Wichita facility but remained
open. Respondent admitted that this facility had been opened
for only 2 years and was still considered a startup operation.
There is no evidence to show that Respondent ever changed
its belief in the potential of this facility. In fact, the facility
has shown a net profit in each of the last 5 months, prior
to its closing. The evidence does not show that absent the
union activities, the facility would have been closed and the
work subcontracted. Rather, Churchill offered the employees
a deal. The employees could withdraw their union cards and
continue working or they could not back down and Respond-
ent would close the facility.Most important, the statements of Respondent™s managersexpose Respondent™s feeble defense. Churchill™s statements
at the employee meeting and to Newman privately, clearly
show that the employees could have continued to work had
they been willing to abandon their union activities. Further,Milam did not give legitimate business reasons to Respond-ent™s customers. Rather, Milam admitted to Stras, Dixon and
Helton that the employees were terminated because they
sought union representation.The issue is not the reasonableness of Respondent™s deci-sion or whether operation as an agent run terminal is more
financially advisable. Rather, the issue is whether Respond-
ent was motivated by a desire to discourage employees™
union activities. As indicated above, the General Counsel has
established a strong prima facie case that Respondent closed
its Wichita terminal and dismissed the four drivers in re-
sponse to the filing of the representation petition. Clearly,Respondent has failed to establish that it would have taken
the same action in the absence of the employees™ protected
activities.2. The independent violations of Section 8(a)(1)The uncontradicted testimony of Newman establishes thaton June 16, Milam questioned him about the employees™
union activities. These questions were followed with threats
that Respondent would not let the employees organize and
would close the business if the employees continued to seek
union authorization. Again on June 20, Milam questioned
Newman as to whether the employees were going to with-
draw their union authorization cards. When Newman indi-
cated that the employees would not withdraw their cards but
would continue to pursue union representation, Milam re-
peated the threat that the terminal would be closed. Accord-
ingly, I find that Respondent coercively interrogated New-
man in violation of Section 8(a)(1) of the Act. Cooke™s Crat-ing, 289 NLRB 1100, 1102 (1988); Carpenter Trucking, 274NLRB 300 (1985).I have also credited the four drivers™ testimony thatChurchill threatened that if the employees did not withdraw
their union authorization cards, Respondent would close the
Wichita terminal. I further credit Newman™s testimony that
Churchill privately threatened that the facility would be
closed, if the employees did not abandon their union activi-
ties. Accordingly, I find that Respondent through Milam and
Churchill unlawfully threatened that Respondent would close
its Wichita terminal if the employees did not withdraw or
abandon their support of the Union.3. The bargaining orderIn NLRB v. Gissel Packing Co., 395 U.S. 575 (1969), theleading case on remedial bargaining orders, the United States
Supreme Court held:(1) Even in the absence of a demand for recognition, abargaining order may issue if this is the only available effec-
tive remedy for unfair labor practices.(2) Bargaining orders are clearly warranted in exceptionalcases marked by outrageous and pervasive unfair labor prac-
tices.(3) Bargaining orders may be entered to remedy lesser un-fair labor practices that nonetheless tend to undermine major-
ity strength and impede the election process. If a union has
achieved majority status and the possibility of erasing the ef-
fects of the unlawful conduct and of ensuring a fair election
through traditional remedies is ‚‚slight,™™ a bargaining order
may issue.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00439Fmt 0610Sfmt 0610D:\NLRB\325.050APPS10PsN: APPS10
 440DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
(4) Minor or less-extensive unfair labor practices that haveonly a minimal effect on election machinery will not support
a bargaining order.As a precondition to a bargaining order, the Board cur-rently requires a showing that the Union achieved majority
status in an appropriate bargaining unit at some relevant
time. Gourmet Foods, 270 NLRB 578 (1984). In the instantcase, it is uncontested that the Union obtained valid union
authorization cards from four employees in a bargaining unit
of five employees by June 13.Here Respondent™s reaction to the Union™s petition and de-mand for recognition was to immediately threaten closure of
the facility and loss of employment if the employees did not
withdraw their union authorization cards and abandon their
efforts for union representation. When the employees did not
accede to Respondent™s wishes, Respondent administered its
threats and began moving equipment out of its facility and
to that of PCS. All of this took place within 2 days of re-
ceiving the representation petition.In White Plains Lincoln Mercury, 288 NLRB 1133, 1139Œ1140 (1988), the Board discussed the application of the
Gissel test, as follows:Because of the nature, extent, and severity of the Re-spondent™s unlawful conduct in response to its employ-
ees™ organizational activities ... we shall require that

the Respondent recognize and bargain with the Union.
Respondent™s unlawful discharge of five employees
... in immediate retaliation against their card signing,

is among the ‚‚less remediable™™ of unfair labor prac-
tices. Loss of employment, frequently referred to as the
‚‚capital punishment™™ of the workplace, has long been
recognized as the type of action which will have a
long-lasting coercive impact on the workforce and dem-
onstrate most sharply the power of the employer over
the employees.Given the small size of the Respondent™s operationand the swift and massive layoffs of employees who
had signed cards supporting the Union, the Respond-
ent™s actions have a pervasive and lasting impact.The Respondent did not stop with the discharges,however, but reemphasized its antiunion stance in dis-
cussions with the discharged employees in which var-
ious threats, including threats to close the business,
were repeated on several occasions. Threats to eliminate
the employees™ source of livelihood have a devastating
and lingering effect on employees, an effect that most
effectively can be remedied by an order to bargain. See,
e.g., Milgo Industrial, 203 NLRB 1196, 1200Œ1201(1973), affd. mem. 497 F.2d 919 (2d Cir. 1974); Mid-land-Ross Corp. v. NLRB, 617 F.2d 977, 987 (3d Cir.1980); Chromalloy Mining & Minerals v. NLRB, 620F.2d 1120, 1130 (5th Cir. 1980).Here, Respondent, the day after the filing of the petitionengaged in the hallmark violation of threatening to close the
terminal, if the employees did not withdraw their union sup-
port. The very next day, when the employees did not yield
to the threats, Respondent retaliated against the employees by
closing the terminal and dismissing the four employees who
had engaged in protected conduct. Respondent, through
Churchill made clear to Newman why the terminal had beenclosed. I find, in light of the violations™ seriousness and per-vasiveness, the unit™s size, the substantial percentage of unit
employees the Respondent™s threats and discrimination di-
rectly affected, and the strong possibility of repetition of
similar unfair labor practices, that the unfair labor practices
involved in this case would tend to undermine the Union™s
majority status and impede the election process. I cannot en-
vision a stronger case for the imposition of a Gissel bargain-ing order.REMEDYHaving found Respondent engaged in certain unfair laborpractices, I shall recommend that it be ordered to cease and
desist therefrom and take certain affirmative action to effec-
tuate the purposes and policies of the Act.When an employer has curtailed operations and dischargedemployees for discriminatory reasons, the Board™s usual
practice is to order a return to the status quo anteŠthat is,
to require the employer to reinstate the employees and re-
store the operations as they existed before the discrimina-
tionŠunless the employer can show that such a remedy
would be ‚‚unduly burdensome.™™ For the following reasons
I find that Respondent has not shown that restoration of its
Wichita terminal and reinstatement of its four local drivers
would be unduly burdensome.Respondent moved its equipment out of the Wichita termi-nal, except for its computer, in one weekend. There is no
evidence to suggest that Respondent could not move the
equipment back into the facility just as quickly. Respondent™s
contract with PCS is terminable upon 30 days™ notice by ei-
ther party. Respondent produced no evidence to establish that
any capital investment is required. The building has almost
2 years remaining on the lease and has not been converted
to any other use. No changes have been made to the building
other than to lock the doors. None of the equipment has been
sold. Equipment was moved to PCS™s facility or other termi-nals operated by Respondent. Thus, Respondent has not
shown that restoration of the operations would require sub-
stantial capital investment. In fact, Respondent has not
shown that any capital investment is required to reopen the
facility.Respondent contends that it should not be ordered to incura net operating loss by reopening when it is operating profit-
ably as an agent-run operation. However, it was Respondent,
and not General Counsel or the Union, that made a legiti-
mate business decision to exercise its option to renew the
lease of the Wichita terminal only a few months before the
illegal closing. Respondent knew at that time that the termi-
nal had a net operating loss of over $9000 for the preceding
fiscal year, but, Respondent apparently believed that the ter-
minal had the potential to make a profit or grow in the fu-
ture. Respondent also knew that the facility had shown a
profit in each of the last 5 months of its operation. Ordering
the Respondent to reopen the terminal is merely ordering it
to do what Respondent™s management, presumably acting in
its own best interests, chose to do, absent unlawful consider-
ations, only a month before the unfair labor practices. A
basic principal of law is that the wrongdoer should not profit
from his own wrong. Respondent has not shown why that
equitable principal should not apply here. In sum, I find that
Respondent has not shown that restoration of the Wichita ter-
minal and reinstatement of the four drivers would be undulyVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00440Fmt 0610Sfmt 0610D:\NLRB\325.050APPS10PsN: APPS10
 441CARTER & SONS FREIGHTWAYS9All motions inconsistent with this recommended order are herebydenied. If no exceptions are filed as provided by Sec. 102.46 of the
Board™s Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.burdensome. Accordingly, I shall recommend that Respond-ent be ordered to restore its Wichita operation as it existed
as of June 16, 1997, unless it can show in compliance pro-
ceedings, on the basis of evidence that was not available at
the unfair labor practice hearing, that such action would be
unduly burdensome. We Can, Inc., 315 NLRB 170, 175(1994).I shall recommend that Respondent offer Edward New-man, Glen Tucker, Steve Hoelscher, and William Casselman
full and immediate reinstatement to the positions they held
prior to their unlawful discharges. Further Respondent shall
be directed to make the four drivers whole for any and all
loss of earnings and other rights, benefits and emoluments of
employment they may have suffered by reason of Respond-
ent™s discrimination against them, with interest. Backpay
shall be computed in the manner set forth in F.W. Wool-
worth Co., 90 NLRB 289 (1950), with interest as providedin New Horizons for the Retarded, 283 NLRB 1173 (1987);See also Florida Steel Corp., 231 NLRB 651 (1977), and IsisPlumbing Co., 139 NLRB 716 (1962).Respondent shall also be required to expunge any and allreferences to its discharge of the four drivers from its files
and notify each of the four drivers in writing that this has
been done and that the discharges will not be the basis for
any adverse action against them in the future. Sterling Sug-ars, 261 NLRB 472 (1982).Having found that the Respondent engaged in a campaignof unfair labor practices which destroyed the bargaining unit
and, therefore, the Union™s majority status, it shall be ordered
to recognize and bargain on request with the Union as the
exclusive bargaining representative of the bargaining unit
employees retroactive to June 16, the date of the first unfair
labor practices found herein. See Reno Hilton, 282 NLRB819 (1987).CONCLUSIONSOF
LAW1. Respondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. Respondent violated Section 8(a)(1) of the Act bythreatening employees with the closing of its terminal or loss
of employment for engaging in union activities and interro-
gating employees about their union activities or union sym-
pathies.4. Respondent violated Section 8(a)(3) and (1) of the Actby closing its Wichita terminal and discharging employees
Edward Newman, Glen Tucker, Steve Hoelscher, and Wil-
liam Casselman because of their union activities.5. A bargaining order under NLRB v. Gissel Packing Co.,395 U.S. 575 (1969), is the only available effective remedy
for the unfair labor practices found above.Based on the above findings of fact and conclusions oflaw and on the entire record herein, I issue the following rec-
ommended9ORDERThe Respondent, Carter & Sons Freightways, Inc., Wich-ita, Kansas, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Threatening employees with the closing of its facility,discharge, or other reprisals for engaging in union activities.(b) Interrogating employees about their union activities orunion sympathies.(c) Closing its facility, subcontracting the work, and dis-charging employees because of its employees™ union activi-
ties.(d) In any like or related manner interfering with, restrain-ing or, coercing employees in the exercise of the rights guar-
anteed them in Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Within 14 days from the date of this Order, offer Ed-ward Newman, Glen Tucker, Steve Hoelscher, and William
Casselman full reinstatement to the jobs which they held on
June 20, 1997, if those jobs no longer exist, to substantially
equivalent positions, without prejudice to the seniority or any
other rights or privileges they would have enjoyed had they
not been unlawfully discharged, and restore its Wichita facil-
ity to its operation as of June 16, 1997, unless Respondent
can show in compliance proceedings, on the basis not avail-
able at the unfair labor practices hearing, that those actions
would be unduly burdensome.(b) Make whole Newman, Tucker, Hoelscher, andCasselman for any and all losses incurred as a result of Re-
spondents™ unlawful discrimination against them, with inter-
est, as provided in the remedy section of this decision.(c) On request, recognize and bargain collectively with theUnion as the exclusive collective-bargaining representativefrom June 16, 1997, with respect to its employees in the unit
described below, regarding wages, hours, and other terms
and conditions of employment and, if an understanding is
reached, embody such understanding in a signed agreement.
The appropriate unit is:All full-time and regular part-time city pickup and de-livery drivers and road drivers employed by Respondent
at its facility located in Wichita, Kansas, but excluding
office clerical employees, dispatchers, professional em-
ployees, guards and supervisors as defined in the Act.(d) Within 14 days from the date of this Order, removefrom its files any reference to the unlawful discharges, and
within 3 days thereafter notify Newman, Tucker, Hoelscher,
and Casselman in writing that this has been done and that
the discharges found unlawful herein will not be used against
them in any way.(e) Preserve and, within 14 days of a request, make avail-able to the Board or its agents for examination and copying,
all payroll records, social security payment records, time-
cards, personnel records and reports, and all other records
necessary to analyze the amount of backpay due under the
terms of this Order.(f) Within 14 days after service by the Regional Director,post at its Wichita, Kansas facility copies of the attached no-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00441Fmt 0610Sfmt 0610D:\NLRB\325.050APPS10PsN: APPS10
 442DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
10If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of the
National Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™tice marked ‚‚Appendix.™™10Copies of the notice, on formsprovided by the Regional Director for Region 17, after being
signed by an authorized representative of Respondent, shall
be posted by Respondent and maintained by it for 60 con-
secutive days thereafter in conspicuous places, including all
places where notices to employees are customarily posted.
Reasonable steps shall be taken by Respondent to ensure thenotices are not altered, defaced, or covered by other material.In the event that, during the pendency of these proceedings,
Respondent has gone out of business or closed the facility
involved in these proceedings, Respondent shall duplicate
and mail, at its own expense, a copy of the notice to all cur-
rent and former employees employed by Respondent at any
time since June 16, 1997.(g) Within 21 days after service by the Regional Director,file with the Regional Director a sworn certification of a re-sponsible official of Respondent on a form provided by the
Region attesting to the steps that Respondent has taken to
comply.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00442Fmt 0610Sfmt 0610D:\NLRB\325.050APPS10PsN: APPS10
